Citation Nr: 1545630	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-34 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral thumb disability.

2.  Entitlement to service connection for stomach cancer, to include as secondary to service-connected perforated ulcer with history of bowel obstruction.

3.  Entitlement to a disability rating in excess of 50 percent for obstructive sleep apnea.

4.  Entitlement to a disability rating in excess of 30 percent for perforated ulcer with history of bowel obstruction.

5.  Entitlement to a disability rating in excess of 20 percent for scars of the right shoulder, status post arthroscopic surgery.

6.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, status post rotator cuff repair.

7.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left shoulder, status post arthroscopic surgery with scars.

8.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease/degenerative joint disease of the lumbar spine, status post L5-S1 discectomy with scar.

9.  Entitlement to a disability rating in excess of 10 percent for radicular symptoms of the right lower extremity.

10.  Entitlement to a disability rating in excess of 10 percent for radicular symptoms of the left lower extremity.

11.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

12.  Entitlement to a compensable disability rating for scar, postoperative right foot osteotomy second metatarsal.

13.  Entitlement to a compensable disability rating for deviated septum with rhinitis and nasal edema.

14.  Entitlement to a compensable disability rating for scar, status post hernia repairs.

15.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A videoconference hearing was held in August 2015 with the Veteran in before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing testimony is in the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral thumb disability and stomach cancer as well as entitlement to increased disability ratings for an ulcer disability, right and left shoulder disabilities, a lumbar spine disability, radiculopathy of the right and left lower extremities, right knee disability, and deviated septum as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2015 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to increased disability ratings for sleep apnea, scars of the right shoulder, scar of the right foot, and hernia scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability in excess of 50 percent for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability in excess of 20 percent for scars, right shoulder, status post arthroscopic surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability scar, postoperative right foot osteotomy second metatarsal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for scar, status post hernia repairs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluations for sleep apnea, right shoulder scars, hernia scar, and right foot scar 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the August 2015 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to a disability rating in excess of 50 percent for obstructive sleep apnea; entitlement to a disability rating in excess of 20 percent for scars, right shoulder, status post arthroscopic surgery; entitlement to a compensable disability rating for scar, postoperative right foot osteotomy second metatarsal; and entitlement to a compensable disability rating for scar, status post hernia repairs.  See the August 2015 Board hearing transcript, page 3.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 50 percent for obstructive sleep apnea is dismissed.

The appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for scars of the right shoulder, status post arthroscopic surgery, is dismissed.

The appeal concerning the issue of entitlement to a compensable disability rating for scar, postoperative right foot osteotomy, second metatarsal, is dismissed.

The appeal concerning the issue of entitlement to a compensable disability rating for scar, status post hernia repairs, is dismissed.


REMAND

During the above-referenced August 2015 Board hearing, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  See the August 2015 Board hearing transcript, page 21.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Moreover, it is unclear as to whether the Veteran is in receipt of SSA benefits at least in part due to his disabilities on appeal.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran indicated at the August 2015 Board hearing that he received treatment for his left shoulder and bilateral thumb disabilities from Central VA Orthopaedics and Sports Medicine and was treated by Dr. Acousti.  See the August 2015 Board hearing transcript, pgs. 9, 18.  He also reported during an August 2010 VA examination that he recently had surgery on his right shoulder.  A review of the record reveals that although some treatment records from Central VA Orthopaedics and Sports Medicine have been associated with the claims folder, there are no treatment records from this facility pertaining to the Veteran's left shoulder or bilateral thumb disability.  Therefore, all outstanding private treatment records from Central VA Orthopaedics and Sports Medicine should be obtained on remand.  

The Board further notes that the Veteran indicated at the August 2015 Board hearing that he received physical therapy for his right knee disability at DePaul Hospital.  Id. at pgs. 15-16.  A review of the Veteran's claims folder reveals that these treatment records have not been requested.  Therefore, these records should also be obtained on remand.

With regard to the Veteran's lumbar spine, left shoulder, and right knee disabilities, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
The Veteran was most recently afforded a VA examination for his lumbar spine, left shoulder, and right knee disabilities in August 2010.  Pertinently, the Veteran complained of pain in the lumbar spine, left shoulder, and right knee.  Upon examination, range of motion testing of the Veteran's left shoulder revealed flexion up to 110 degrees, abduction to 80 degrees, internal rotation to 50 degrees, and external rotation to 45 degrees.  Range of motion testing of the Veteran's right knee revealed flexion to 80 degrees and extension to zero degrees.  Range of motion testing of the Veteran's lumbar spine revealed flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  Crucially, the examiner documented objective evidence of pain with active motion of the left shoulder, lumbar spine, and right knee.  Moreover, the Veteran reported functional loss due to the lumbar spine, left shoulder, and right knee disabilities which was manifested by pain on movement.      

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lumbar spine, left shoulder, and right knee flexion that pain began and at what point, if any, pain caused functional impairment. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the left shoulder, lumbar spine, and right knee is warranted.  

The Board also notes that in August 2010, the Veteran was most recently provided the opportunity of a VA examination for his right shoulder.  However, at that time, the Veteran declined examination of his right shoulder because he just had surgery on the shoulder and stated that his doctor had not cleared him to begin moving the shoulder yet.  Notably, the examiner reported that the right shoulder was painful, even without moving or ranging the joint.  Also, the Veteran stated at the August 2015 Board hearing that he would be willing to appear for a VA examination for his disabilities on appeal.  See the August 2015 Board hearing transcript, page 22.  Therefore, the Board finds that a VA examination should be scheduled for the Veteran's right shoulder disability on remand in order to evaluate the current severity of the disability.

Additionally, the Veteran was last afforded a VA examination in August 2010 as to his ulcer disability and deviated septum.  Furthermore, at the August 2015 Board hearing, the Veteran indicated that these disabilities have since increased in severity.  Specifically, he testified that he recently has had vomiting twice a week or twice a month, and lately he had decreased the amount of food he ate which resulted in his weight being reduced from 230 pounds to 160 pounds.  Id. at pgs. 4-5.  Notably, under 38 C.F.R. § 4.114, Diagnostic Code 7323 (ulcerative colitis), a higher 60 percent disability rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  With respect to his deviated septum, he testified that he experiences greater than 50 percent obstruction in his nostrils.  At the August 2010 VA examination, the examiner did not report any nasal obstruction.  The Board notes that under 38 C.F.R. § 4.97, Diagnostic Code 6502 (deviated septum), a 10 percent disability rating is warranted for 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

Based on the report of worsening symptoms that may result in the award of a higher disability rating, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's ulcer disability and deviated septum.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

With regard to the Veteran's stomach cancer, he contends that this disability is related to his military service, or alternative secondary to his ulcer disability.  The Board notes that the medical evidence documents a diagnosis of stomach cancer.  See a private treatment record from VCU Health System dated September 2014.  Although his service treatment records are absent complaints of or treatment for stomach cancer, he is service-connected for an ulcer disability.  However, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's stomach cancer and his military service or ulcer disability.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current stomach cancer is etiologically related to his active military service or his service-connected ulcer disability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's bilateral thumb disability, he contends that this disability is related to his military service, in particular due to working with aircraft which required his to secure many fasteners that resulted in injury to his thumbs.  See, e.g., the August 2015 Board hearing transcript, page17.  Although the Veteran's service treatment records are absent complaints of or treatment for a thumb disability, the Board notes that the Veteran is competent to attest to experiencing injury to his thumbs from working with equipment during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of injuring his thumbs.  The Board has no reason to doubt that the Veteran experienced such injury during service.  In this regard, the Board notes that the Veteran's personnel records document his military occupational specialty (MOS) as a maintenance technician.  The Board therefore finds the Veteran credible with regard to his reported in-service injury.

Finally, with regard to the Veteran's claim of entitlement to TDIU, he was most recently afforded a VA examination with regard to his employability in August 2010.  Notably, at that time, the Veteran was employed.  However, since the August 2010 VA examination, the Veteran has been unemployed, and as indicated above is currently in receipt of SSA disability benefits.  Based on the Veteran's current unemployment status, the Board finds he should be afforded a VA examination in order to determine the functional impairment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records from Central Virginia Orthopaedics and Sports Medicine and DePaul Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination for his service-connected right and left shoulder, lumbar spine, and right knee disabilities as well as radiculopathy of the right and left lower extremities.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right and left shoulder, lumbar spine, and right knee disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right and left shoulder, lumbar spine, and right knee disabilities that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

In addition, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the right and left lower extremities.  The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

4.  Schedule a VA respiratory examination for a report on the current severity of the Veteran's deviated septum.  The examiner is asked to review the claims file prior to the examination.

All symptoms attributable to the deviated septum are to be listed.  The examiner is asked whether there is 50 percent obstruction of the nasal passage on both sides, or whether there is complete obstruction on one side.  

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine the severity of his perforated ulcer with history of bowel obstruction.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

All pertinent symptomatology and findings must be reported in detail, including whether the Veteran has: infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the health only fair during remissions; or marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The severity of the disability should be characterized as moderate, moderately severe, severe, or pronounced.

The examiner should also address the nature and etiology of the Veteran's stomach cancer.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed stomach cancer is related to his military service.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stomach cancer is due to or caused by his service-connected perforated ulcer with history of bowel obstruction.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stomach cancer is aggravated by his perforated ulcer with history of bowel obstruction.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's stomach cancer found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the perforated ulcer with history of bowel obstruction.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  Schedule the Veteran for an appropriate VA examination with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide information concerning the functional impairment that results from the Veteran's service-connected disabilities, which include obstructive sleep apnea; perforated ulcer with history of bowel obstruction; degenerative disc disease/degenerative joint disease of the lumbar spine; degenerative joint disease of the left shoulder status post arthroscopic surgery with scars; scars, right shoulder, status post arthroscopic surgery associated with right shoulder, status post rotator cuff repair; right shoulder, status post rotator cuff repair; degenerative joint disease of the right knee; radiculopathy of the right and left lower extremities; deviated septum, scar, status post hernia repairs; and scar, postoperative right foot osteotomy second metatarsal which may affect the Veteran's ability to function and perform tasks in a work setting.  In doing so, the examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his agent.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


